Brunt;, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by the Circuit Court for Baltimore County, on November 20, 1957.
On July 7, 1955, the applicant was charged with the crime of false pretenses and entered a plea of not guilty by reason of insanity. He was given a three-hour psychiatric examination before trial. At the trial he was found to have been sane at the time of the commission of the crime and at the time of trial and was sentenced to five years in the Maryland Penitentiary. He has since been transferred to Spring Grove Hospital where he is undergoing treatment, but is continuing to serve his term while there.
Petitioner alleges that he was denied equal protection of the laws, in that the pre-trial examination to determine his sanity was conducted by one and not by two or more psychiatrists and in that he was not held for thirty days’ observation, in accordance with what the petitioner alleges are the requirements set out in Article 59 (Code 1951).
We find no such directions in that Article. (See secs. 6 et seq.) Moreover, the alleged insufficiency of the evidence to support a finding of sanity cannot be raised on habeas corpus. Wagner v. Warden, 205 Md. 648, 109 A. 2d 118; Kohnen v. Warden, 202 Md. 658, 97 A. 2d 329.

Application denied, with costs.